DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on July 22, 2020.  Claims 1-20 are now pending in the present application. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
	
Information Disclosure Statement
The information disclosure statements submitted on July 22, 2020 and January 10, 2022 have been considered by the Examiner and made of record in the application.

Drawings
Figures 1, 2a-c, 3a-c, and 4a-b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as described in the “Background” section of the Specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the first information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-18 are rejected based on their dependency on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (hereinafter Singh) (U.S. Patent Application Publication # 2014/0274049 A1) in view of Nokia (Non-Patent Literature – “Air-borne UE Identification mechanism” – 3GPP TSG-RAN WG2 #99).
Regarding claims 1 and 19, Singh teaches and discloses a wireless device (UE, figures 1-2) and method, in a wireless device in a communications network, for providing second information to a network node (network node, figures 1-2) to allow the network node to determine which of a first category associated with a first wireless device behaviour and a second category associated with a second wireless device behaviour the wireless device falls into ([0008]; [0009]; [0041]; teaches a network node for providing device classification), the method comprising: receiving a request for the second information from the network node; and transmitting the second information to the network node ([0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).
However, Singh may not expressly disclose wherein the first category comprises a drone category and the second category comprises a non-drone category.
Nonetheless, in the same field of endeavor, Nokia teaches and suggests wherein the first category comprises a drone category and the second category comprises a non-drone category (page 1, section 1; “…a method to distinguish aerial and terrestrial users in the network based on the RSPR measurements…”; page 2, section 2.1-2.2; teaches classification of aerial UE (drone) and terrestrial UE (non-drone)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches classification of aerial UE and terrestrial UE as taught by Nokia with the method and device as disclosed by Singh for the purpose of providing an accurate solution for air-borne UE identification, as suggested by Nokia.

Claims 2-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (hereinafter Singh) (U.S. Patent Application Publication # 2014/0274049 A1) in view of Murphy (U.S. Patent Application Publication # 2022/0070754 A1).
Regarding claims 2 and 20, Singh teaches and discloses a network node (network node, figures 1-2) and method, in a network node in a communications network, for determining which of a first category associated with a first wireless device (UE, figures 1-2) behaviour and a second category associated with a second wireless device (UE, figures 1-2) behaviour each of a plurality of wireless devices fall into ([0008]; [0009]; [0041]; teaches a network node for providing device classification), the method comprising: transmitting a request for second information to the wireless devices that meet all of the at least one primary criterion; and receiving the second information from each of the wireless device that meet all of the at least one primary criterion ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).
However, Singh may not expressly disclose determining based on binary classification of the first information which of the wireless devices meet all of at least one primary criterion; determining based on binary classification of the second information which of the wireless devices that meet all of the at least one primary criterion also meet all of at least one secondary criterion; and classifying the wireless devices that meet both all of the at least one primary criterion and all of the at least one secondary criterion into the first category, wherein the first category comprises a drone category and the second category comprises a non-drone category.
Nonetheless, in the same field of endeavor, Murphy teaches and suggests determining based on binary classification (support vector machine, SVM, classifier; [0039]) of the first information which of the wireless devices meet all of at least one primary criterion ([0031]; [0032]; [0039]; teaches determining whether a user device meets a particular criteria/parameter); determining based on binary classification (support vector machine, SVM, classifier; [0039]) of the second information which of the wireless devices that meet all of the at least one primary criterion also meet all of at least one secondary criterion ([0031]; [0032]; [0039]; teaches determining whether a user device meets a particular criteria/parameter); and classifying the wireless devices that meet both all of the at least one primary criterion and all of the at least one secondary criterion into the first category, wherein the first category comprises a drone category and the second category comprises a non-drone category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether user device is a UAV or non-UAV based on criteria/parameters as taught by Murphy with the method and node as disclosed by Singh for the purpose of providing an accurate solution for air-borne UE identification, as suggested by Murphy.

Regarding claim 3, Singh, as modified by Murphy, further teaches and discloses wherein the step of determining which of the wireless devices that meet all of the at least one primary criterion also meet all of at least one secondary criterion is also based on the first information ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 4, Singh, as modified by Murphy, further teaches and discloses wherein the at least one primary criterion are such that wireless devices meeting all of the at least one primary criterion have a first false positive rate and a first true positive rate of being in the first category ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

claim 5, Singh, as modified by Murphy, further teaches and discloses wherein the at least one secondary criterion are such that wireless devices meeting all of the at least one secondary criterion have a second false positive rate and a second true positive rate for being in the first category, wherein the second false positive rate is lower than the first false positive rate and the second true positive rate is lower than or equal to the first true positive rate ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 6, Singh, as modified by Murphy, further teaches and discloses wherein the first and second true positive rate and the first and second false positive rates are computed based on all the wireless devices ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 7, Singh, as modified by Murphy, may not expressly disclose classifying the wireless device that do not meet all of the all primary criterion into the second category.
Nonetheless, Murphy further teaches and suggests classifying the wireless device that do not meet all of the all primary criterion into the second category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

Regarding claim 8, Singh, as modified by Murphy, may not expressly disclose classifying the wireless devices that do not meet all of the at least one secondary criterion into the second category.
Nonetheless, Murphy further teaches and suggests classifying the wireless devices that do not meet all of the at least one secondary criterion into the second category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

Regarding claim 9, Singh, as modified by Murphy, may not expressly disclose generating the at least one primary criterion using machine learning based on training information of a same type as the first information.
Nonetheless, Murphy further teaches and suggests generating the at least one primary criterion using machine learning based on training information of a same type as the first information ([0019]; [0039]; [0040]; teaches machine learning based on training data).

Regarding claim 10, Singh, as modified by Murphy, may not expressly disclose generating the at least one secondary criterion using machine learning based on training information of a same type as the second information.
Nonetheless, Murphy further teaches and suggests generating the at least one secondary criterion using machine learning based on training information of a same ([0019]; [0039]; [0040]; teaches machine learning based on training data).

Regarding claim 11, Singh, as modified by Murphy, may not expressly disclose continually updating the at least one primary criterion using machine learning based on wireless devices classified into the second category on the basis of not meeting all of the at least one secondary criterion.
Nonetheless, Murphy further teaches and suggests continually updating the at least one primary criterion using machine learning based on wireless devices classified into the second category on the basis of not meeting all of the at least one secondary criterion ([0019]; [0039]; [0040]; teaches machine learning based on training data).

Regarding claim 12, Singh, as modified by Murphy, further teaches and discloses wherein the first information comprises network information provided to the network as part of normal operation of the first wireless device ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 13, Singh, as modified by Murphy, further teaches and discloses wherein the first information comprises one or more of: timing advance measurements, an amount of requested uplink resources; uplink signal strength measurements; handover statistics; line of sight detection in downlink ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 14, Singh, as modified by Murphy, further teaches and discloses wherein the second information comprises one or more of measurements on dedicated uplink pilot transmissions, periodic downlink measurement reports comprising measurements of reference signal received power from different cells; channel state information reference signal, CSI-RS, related measurement reports ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 15, Singh, as modified by Murphy, may not expressly disclose wherein a wireless communications service provided to each wireless device is adjusted based on the category that each wireless device is classified into.
Nonetheless, Murphy further teaches wherein a wireless communications service provided to each wireless device is adjusted based on the category that each wireless device is classified into ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

claim 16, Singh, as modified by Murphy, may not expressly disclose wherein the method is repeated for wireless devices in the first category to separate the wireless devices in the first category into a third and fourth category.
Nonetheless, Murphy further teaches wherein the method is repeated for wireless devices in the first category to separate the wireless devices in the first category into a third and fourth category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

Regarding claim 17, Singh, as modified by Murphy, further teaches and discloses wherein the network node comprises a base station (network node/base station, figures 1-2; [0036]).

Regarding claim 18, Singh, as modified by Murphy, may not expressly disclose wherein the network node comprises a Network Data Analytics node in the core network.
Nonetheless, Murphy further teaches wherein the network node comprises a Network Data Analytics node in the core network (114, figure 1; [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 25, 2022